Citation Nr: 0523870	
Decision Date: 08/30/05    Archive Date: 09/09/05

DOCKET NO.  03-26 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from June 1973 to October 1973, 
and from August 1975 to March 1977, with subsequent inactive 
duty in the Louisiana State Army National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin, which denied a claim of service connection for a 
low back disorder.  

A hearing was held before the Board at the RO in April 2004 
(Travel Board hearing), and a transcript of the Travel Board 
hearing is of record.

The Board remanded the claim on appeal in October 2004 for 
additional necessary development.  

The issue on appeal has been narrowly construed, as more 
fully detailed in the Introduction section of the Board's 
October 2004 Remand order.  In a July 1978 decision, now 
final, the Board denied service connection for a back 
disorder, to include Scheuermann' s disease of the thoracic, 
or middle, spine.  In an August 2000 rating decision, the RO 
found that no new and material evidence had been submitted to 
reopen a claim of service connection for Scheuermann's 
disease of the thoracic spine, and the RO denied service 
connection for a low back, or lumbosacral spine, disorder on 
the basis that the claim was not well grounded.  In the March 
2002 decision, upon reconsidering that portion of its August 
2000 rating decision which had denied service connection for 
a low back disorder as not well grounded, the RO denied the 
low back claim on the merits.  Accordingly, the issue on 
appeal is properly characterized as identified on the first 
page of this decision.  



FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and developed all 
other evidence necessary for an equitable disposition of the 
claim.  

2.  A chronic injury or disability of the lumbosacral spine, 
or low back, was not shown or incurred in service.  

3.  The veteran's current lumbosacral spine disorder, 
diagnosed as severe degenerative foraminal stenosis at L5-S1, 
is not the result of service.  


CONCLUSION OF LAW

A chronic low back disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1112, 1153 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO did provide the veteran with 
notice of the VCAA in December 2001, prior to the initial 
merits decision on the claim in March 2002.  Therefore, the 
timing requirement of the notice as set forth in Pelegrini 
has been met and to decide the appeal would not be 
prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In this case, the RO informed the veteran in VCAA letters of 
December 2001 and November 2004 about the information and 
evidence that is necessary to substantiate the claim for 
service connection for a low back disorder.  Specifically, 
these letters stated that the veteran should identify all 
healthcare providers, both VA and non-VA, the veteran was 
asked to fill out and return authorizations for the release 
of all such records, and the veteran was advised that the 
evidence should include medical evidence, not only of a 
current diagnosis, but also of a relationship between the 
current disability and the veteran's prior military service.  

In addition, the RO informed the veteran in the December 2001 
and November 2004 VCAA notices about the information and 
evidence that VA would seek to provide, including VA 
treatment records and any additional service medical records, 
obtaining evidence kept by VA and any other federal 
government agency; requesting private treatment records if 
the veteran completed a release form; and obtaining medical 
records from a VA facility if the veteran provided the 
location and dates of treatment.  The RO also informed the 
veteran what kinds of evidence it would consider in reviewing 
applications and making decisions on the claim for service 
connection.  

The RO also informed the veteran about the information and 
evidence he was expected to provide.  Specifically, the RO 
told the veteran that it was extremely important for him to 
identify all evidence of any inservice or post-service 
treatment for the claimed low back disorder, and for him to 
send a statement providing a detailed history about the 
claimed low back symptomatology including all information 
from the date of onset of the condition to the present.  
Finally, the VCAA notice letters that were provided to the 
veteran did specifically contain the "fourth element," 
requesting that the veteran identify or submit all available 
evidence in support of his claim.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error.  

In addition, the duty to assist the veteran also has been 
satisfied in this case.  All available service medical 
records and all available VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by the RO in connection with the veteran's 
claim.  However, some records identified by the veteran, when 
requested by the RO, were found not to have ever existed.  In 
October 2004, the Board remanded the appeal so that 
additionally identified VA and private treatment records 
would be requested.  Specifically, the veteran claimed 
treatment for low back disability at the VA Medical Center 
located at New Orleans, Louisiana (VAMC), and at a private 
facility identified as Charity Hospital, also located in New 
Orleans, Louisiana.  The VAMC has repeatedly advised the RO, 
by phone correspondence of March 2000 and by written 
correspondence (undated) received in February 2005, that they 
had, "no records" of the veteran in their system.  
Similarly, in January 2005 the Louisiana State University 
Health Science Center, which includes Charity Hospital, 
advised the RO that they too had, "no records" regarding 
the veteran.  Accordingly, the Board does not find that any 
records are, "missing," as the veteran asserts, but rather, 
all available records have been obtained.  Moreover, in the 
circumstances of this case, additional efforts in accordance 
with the VCAA would serve no useful purpose, as the veteran 
has not asserted that any of these records-to the extent 
that they exist at all, would have contained any medical 
nexus opinion.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  

As noted in the Introduction to this decision, the veteran 
also was afforded the opportunity to provide additional 
testimony at the hearing before the Board in April 2004.  VA 
has also assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
statement of the case (SOC) in August 2003 and a supplemental 
statement of the case (SSOC) in June 2005, each of which 
informed them of the laws and regulations relevant to the 
veteran's claim.  Additionally, the SOC and SSOC, and the two 
VCAA notices, have repeatedly advised the veteran the factual 
and legal bases for the denial of his claim, and has given 
him a reasonable opportunity to submit the sort of evidence 
necessary for an equitable, if not favorable, disposition of 
the claim.  For these reasons, the Board concludes that VA 
has fulfilled the duty to assist the appellant in this case.  

Service Connection  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1112 (West 2002).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2004).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

Analysis

In a July 1978 decision, now final, the Board denied service 
connection for a back disorder, diagnosed as Scheuermann' s 
disease of the thoracic spine (the middle back).  In an 
August 2000 rating decision, while finding that no new and 
material evidence had been submitted to reopen a claim for 
service connection for Scheuermann's disease of the thoracic 
spine, the RO also denied service connection for a low back 
disorder.  The RO reconsidered its August 2000 rating 
decision under the VCAA in a March 2002 rating decision.

The veteran has appealed the March 2002 RO decision which 
denied service connection for a low back disability.  He 
testified at his April 2004 Travel Board hearing that his 
active military duties as a heavy equipment operator exposed 
his low back to trauma, resulting in his current low back 
disorder.  He explains that the operator's seat on the heavy 
equipment trucks and machines did not include any cushion 
from the traumatic shock of the working environment.  The 
veteran also testified that he believes that he had a low 
back disorder in service, but that his treating physicians 
mistook his low back symptoms for those associated with this 
Scheuermann's disease of the thoracic spine.  The veteran 
testified that he first obtained treatment for low back pain 
in service and that he received treatment sometime between 
1977 and 1979 at both VA and private facilities, the VAMC and 
Charity Hospital, each located in New Orleans.  

The veteran's service medical records for his brief period of 
service from June 7, to October 4, 1973 show no low back 
complaint, no low back treatment, and no clinical low back 
findings or diagnosis, including on separation examination in 
September 1973.  That is, the September 21, 1973, Report of 
Medical Examination demonstrates that the veteran was thought 
to have a normal spine upon separation physical examination, 
and the associated Report of Medical History, personally 
completed and signed by the veteran, shows that he 
specifically denied any recurrent back pain.  

Service medical records for the veteran's next period of 
active service, from August 1975 to March 1977, similarly 
show no low back complaint, no low back treatment, and no 
clinical low back findings or diagnosis, including on 
separation examination in January 1977.  As noted in the 
Board's decision of July 1978, and as confirmed upon the 
Board's review of the service medical records during this 
appeal, the veteran is shown to have received treatment for 
complaints of neck and middle to low spine pain from October 
1975, later diagnosed as a congenital disorder of the 
thoracic spine-Scheuermann' s disease.  The veteran's 
initial complaints in October 1975 regarded the neck, or 
cervical spine, for which X-ray studies were obtained.  On 
June 17, 1976, the veteran reported, "[p]ain from the mid 
thoracic region to [the] lumbar area."  (Emphasis added.)  
Another report of the same date shows complaint of, "mid 
thoracic back pain."  Physical examination revealed a mild 
muscle spasm deformity of the mid thoracic spine.  Findings 
regarding the low back or lumbosacral spine were not noted.  
X-ray studies of the thoracic spine were obtained.  The 
diagnosis was Scheuermann's disease of the thoracic spine.  
Records dated later in June 1976 indicate that X-ray studies 
had revealed some disc narrowing of the T-9, T-10 and T-11 
disc spaces of the thoracic spine.  The veteran was issued a 
back brace in September 1976.  

On a November 9, 1976, examination report, a history of 
complaints of, "lower to mid thoracic" spine pain for the 
past one and a half years was noted.  On examination, 
tenderness was limited to the T-6 to T-12 disc area.  A 
January 1977 Report of Medical Examination indicates a 
history of Scheuermann' s disease of thoracic spine discs, 
T6, 7 and 8.  In a Statement of Medical Condition, dated 
March 29, 1977, immediately prior to his separation from 
service, the veteran indicated that there had been no change 
in his medical condition.  Additionally, July 1978 Report of 
Medical Examination for a period of later inactive duty shows 
a normal spine on physical examination.  At that time, as 
before, the veteran again denied any recurrent back pain on 
the associated Report of Medical History.  

The post-service evidence of record consists of VA medical 
records, dated from January 1999 to the present, which show 
initial treatment for low back pain on December 14, 1999, 
without reference to any prior treatment for low back pain 
and without any reference to the veteran's prior military 
service.  That is, VA's initial treatment records of January 
1999 to December 14, 1999 show no complaint, treatment or 
diagnosis regarding the veteran's low back.  On December 14, 
1999, the veteran reported a history of chronic low back 
pain, which he had only recently begun to notice.  The 
veteran denied any recent back injury, but he admitted that 
earlier in 1999, he had been using, "heavy machinery in his 
work earlier this year," and that after this work, he can, 
"hardly move."  The assessment was chronic low back pain.  

More recent VA treatment records include a February 2000 
notation of prior treatment for low back "problems" in 
1998.  A March 2000 magnetic resonance imaging (MRI) report 
shows a moderate right neural foraminal narrowing at L5-S1, 
and severe left neural foraminal narrowing at L5-S1, with a 
"possible" left paramedian disc herniation at this level.  
An October 2004 MRI and VA medical opinion statement show 
diagnoses of severe degenerative foraminal stenosis at L5-S1, 
worse on the left, with mild to moderate foraminal stenosis 
bilaterally at L4-5.  The VA medical opinion also discloses 
that the veteran would not be able to return to his work as a 
heavy machine operator.  

As noted in the VCAA discission above, development undertaken 
at the RO does not support the veteran's assertion of prior 
treatment for a low back disorder in New Orleans at either a 
VA or private facility.  Requests for records from the VAMC 
in New Orleans and Charity hospital reveal that the veteran 
was not shown as ever having been a patient at these 
facilities.  Additionally, the above medical evidence, which 
includes references to the veteran's past medical history, is 
silent for any reference to such prior treatment.  The 
evidence of record shows initial treatment for low back pain 
on December 14, 1999, symptoms associated with using, "heavy 
machinery in his work earlier this year."  (Emphasis added.)  
The implication is that the veteran's low back pain was first 
noted that year, and that his low back pain was the result of 
the conditions of his employment-not his prior remote 
military service.  

The absence of any evidence of any low back complaints, 
treatment or diagnosis in service weighs most heavily against 
the claim on appeal.  The lack of any low back complaints, 
treatment, or diagnosis prior to December 1999-more than 22 
years after the veteran's separation from service, 
constitutes negative evidence tending to disprove the recent 
assertion claim that he had any chronic low back symptoms or 
disability in service, or that he had any chronic low back 
symptoms for over 22 years after his separation from service.  
See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub 
nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  

Although on June 17, 1976, the veteran had back pain which 
extended, "from the mid thoracic region to [the] lumbar 
area," the sole reference to the lumbar spine does not 
demonstrate a chronic low back disability in service.  
(Emphasis added).  While the veteran may have experienced 
some low back pain in service-the salient point is that VA 
regulations require chronic disability in service, or 
continuity of symptomatology thereafter, both of which are 
not shown in the present case on appeal.  See 38 C.F.R. 
§ 3.303 (b).  

The evidence of record shows no injury of the low back in 
service, no clear low back complaints in service, no low back 
diagnosis in service, and no low back or lumbar spine 
complaint or treatment for more than 22 years after the 
veteran's military service.  With no competent evidence of a 
medical nexus between the veteran's current low back disorder 
and his prior service of many years ago, the low back claim 
on appeal must be denied.  See Voerth v. West, 13 Vet. 
App. 117 (1999).  

Service connection for a low back disorder is denied as no 
medical evidence exists which relates his current back 
disorder--first shown in December 1999 and apparently then 
associated with his post-service work with heavy equipment--
with his prior military service, including his very few years 
of working with heavy equipment then.  To the contrary, the 
objective, clinical and medical evidence suggests that the 
veteran's current low back disorder, first symptomatic in 
1998 or 1999, is the result of his post-service occupation as 
a heavy machine operator and not his remote prior military 
service.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt doctrine is not applicable to the 
claim on appeal.  38 U.S.C.A. § 5107.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a chronic low back 
disorder.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for a low back disorder is denied.  



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


